DETAILED ACTION
This non-final Office Action is in response to applicants’ original filing on 09/14/2020.  Claims 1-24 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings filed on 09/14/2020 are accepted.
Claim Objections
7.	Claims 3, 5, 9, 11, 15, and 21 are objected to because of the following informalities:
Claim 3 lines 1-2 recite “the next highest priority SUCI parameter” which should be corrected as “[[the]] a next highest priority SUCI parameter”;
Claim 5 line 5 recites “disconnect, based on the determination, from the network entity” which should be corrected as “disconnecting, based on the determination, from the network entity”.
Claim 9 lines 1-2 recite “the next highest priority SUCI parameter” which should be corrected as “[[the]] a next highest priority SUCI parameter”;
Claim 11 line 1 recites “The method of claim 7” which should be corrected as “The UE of claim 7”;
Claim 15 lines 1-2 recite “the next highest priority SUCI parameter” which should be corrected as “[[the]] a next highest priority SUCI parameter”;
Claim 21 line 2 recites “the next highest priority SUCI parameter” which should be corrected as “[[the]] a next highest priority SUCI parameter”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the UE" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20-24 which are dependent upon Claim 19 inherit the aforementioned insufficient antecedent basis and are therefore rejected under 35 U.S.C. 112(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 13, 16, and 17 in this application use the word “means” (or “step”) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Since the claim limitation(s) in Claims 13, 16, and 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 13, 16, and 17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Specification para. [0071], [0072], [0074]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9, 13-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (US 20210092603 A1, hereinafter Yang) in view of Nakarmi et al. (US 20200267544 A1, hereinafter Nakarmi).
As to Claim 1:
Yang discloses a method of wireless communication performed by a user equipment (UE) (e.g. Yang “Techniques to protect a subscriber identity, by encrypting a subscription permanent identifier (SUPI) to form one-time use subscription concealed identifiers (SUCIs) using a set of one-time ephemeral asymmetric keys, generated by a user equipment (UE), and network provided keys are disclosed” [Abstract]), comprising:
receiving, from a network entity, a request message for a subscription concealed identifier (SUCI) (e.g. Yang active request from cellular network [0003]; wireless network entity requires SUCI for authentication attachment [0004]; [0005]; request attempt [0035]; “When authentication (or other messages that require secure identification of the UE) with a cellular wireless network is required, such as when initiating a network attachment, the UE sends to the cellular wireless network entity an uplink (UL) message that includes one of the one-time use SUCIs” [0038]);
transmitting, to the network entity, a first SUCI based on a first SUCI parameter from a plurality of SUCI parameters available to the UE (e.g. Yang [0038]; UE generates SUCIs from encryption keys derived from ephemeral key pairs and communicates SUCI in attachment procedure message for authentication with cellular wireless network entity [0050]; UE sends to the cellular wireless network entity a first message that includes one of the SUCIs [0051]; [0057]);
receiving, from the network entity, a rejection message including an indication of authentication failure (e.g. Yang “The active SUPI catcher 314 can also mimic communication from a gNodeB by indicating an authentication failure to the UE 102 in response to an attach procedure request message that includes the SUCI” [0047]; “the cellular wireless network entity 516 sends a DL message to the UE 102, the DL message indicating the authentication error and requesting that the UE authenticate by sending a fallback SUCIFB” [0062]; [0080]); and
transmitting, to the network entity and in response to receiving the rejection message, a second SUCI based on a second SUCI parameter from the plurality of SUCI parameters, wherein the second SUCI parameter is different from the first SUCI parameter (e.g. Yang “the UE encrypts the SUPI to form a fallback SUCI based on a combination of an updated network public key and the fallback encryption key, where the fallback SUCI is used for authentication when a normally encrypted SUCI fails” [0036]; “the UE 102 can encrypt the SUPI 304 to form a fallback SUCI (SUCIFB) based on the symmetric fallback encryption key KFB or based on the asymmetric fallback public key PKFB, and reattempt authentication with the fallback SUCIFB” [0047]; “At 506, the UE 102 sends to the cellular wireless network entity 516 a second uplink (UL) message that includes a second one of the SUCIs, indicated as SUIC′, a second ephemeral UE public key indicated as ePKue′ associated with a second ephemeral UE secret key eSKue′ used to encrypt the SUPI to generate the second one of the SUCIs, and the identifier for the network public key, e.g., PKnw ID. The previous SUCI was used only once, and thus any compromise of the previous SUCI does not affect the security of the current SUCI, as each SUCI is encrypted using one-time ephemeral UE secret keys eSKue” [0053]; “the UE 102 sends to the cellular wireless network entity 516 a second UL message that includes a fallback SUCIFB” [0080]);
But Yang does not specifically disclose:
wherein the first SUCI parameter is a highest priority SUCI parameter in the plurality of SUCI parameters.
However, the analogous art Nakarmi does disclose wherein the first SUCI parameter is a highest priority SUCI parameter in the plurality of SUCI parameters (e.g. Nakarmi priority list indicates which encryption parameters are to be tried first for calculation of SUCI according to preference and needs [0051]; new HN public key is SUCI parameter with the highest PRIORITY 4 with fall back to PRIORITY 3 [0057]; The PRIORITY_LIST defines a different priority for each of one or more parameter sets, where each parameter set comprises one of the parameters used for calculating the subscription identifier” [0064]).  Yang and Nakarmi are analogous art because they are from the same field of endeavor in calculation of subscription concealed identifiers.
(e.g. see Nakarmi, FIG. 2, “We propose that the HN provisions the UE with a list of encryption parameters, denoted PRIORITY_LIST. The said PRIORITY_LIST indicates to the UE which encryption parameters are to be tried first for calculation of SUCI, and if those encryption parameters could not be successfully used, which one to try next and so on. The encryption parameters contain at least the encryption schemes. It has been described earlier that other examples of the encryption parameters comprise HN public key and cryptographic primitives (like which HASH). The said PRIORITY_LIST enables the HN to indicate encryption parameters for calculation of SUCI according to its preference and needs, and not be constrained to a list of few mandatory standardized encryption schemes. Therefore, it is a flexible and future proof technique” [0051] “The above mentioned PRIORITY_LIST (right column) indicates the priority in which the calculation of SUCI shall be tried. The field shown as PRIORITY is a numeric value. In this example, the higher value of PRIORITY has higher priority, as the name suggests. At least scheme identifier and HN public key identifier are illustrated for each” [0055]; “The HN decides to use this new curve and therefore adds a new PRIORITY with value 4 which takes the new scheme and new HN public key into use. The new MEs that support the new scheme will be able to calculate SUCI using the highest PRIORITY 4, whereas the legacy MEs will fall back to PRIORITY 3” [0057]; [0059]; “the example method 100 includes obtaining a PRIORITY_LIST of parameter sets (e.g., “being provisioned with the PRIORITY_LIST”) for calculating the subscription identifier (block 110). The PRIORITY_LIST defines a different priority for each of one or more parameter sets, where each parameter set comprises one of the parameters used for calculating the subscription identifier” [0064]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Yang and Nakarmi before him or her, to modify the disclosure of Yang with the teachings of Nakarmi to include wherein the first SUCI parameter is a highest priority SUCI parameter in the plurality of SUCI parameters as claimed because Yang provides a method and system for encrypting subscription permanent identifiers to form SUCIs using public keys (Yang [Abstract]-[0080]) which can be prioritized parameters for calculating SUCIs (Nakarmi [0051]; [0055]; [0057]; [0059]; [0064]).  The suggestion/motivation for doing so would have been to enable calculation of SUCI according to preference and needs and if one set or group of encryption parameters cannot be successfully used by the UE, it is possible to make sure that there is at least one another valid alternative (Nakarmi [0051]; [0043]; [0047]).  Therefore, it would have been obvious to combine Yang and Nakarmi to obtain the invention as specified in the instant claim(s).
As to Claim 2:
Yang in view of Nakarmi discloses the method of claim 1, wherein the first SUCI parameter and the second SUCI parameter are SUCI parameters supported by the UE (e.g. Yang “The UE encrypts a mobile subscriber identifier, such as an MSIN portion of a SUPI, using one-time encryption keys to generate one-time use SUCIs” [0005]; “additional new one-time SUCIs generated based on newly derived encryption keys based on the updated network public key” [0006]; “the UE encrypts the SUPI to form a fallback SUCI based on a combination of an updated network public key and the fallback encryption key, where the fallback SUCI is used for authentication when a normally encrypted SUCI fails” [0007]).
As to Claim 3:
Yang in view of Nakarmi discloses the method of claim 1, wherein the second SUCI parameter is the next highest priority SUCI parameter in the plurality of SUCI parameters (e.g. Nakarmi “The said PRIORITY_LIST indicates to the UE which encryption parameters are to be tried first for calculation of SUCI, and if those encryption parameters could not be successfully used, which one to try next and so on” [0051]; “the HN public key 3 is the one that has HN public key for Curve25519, i.e., HN public key 3 is compatible with Scheme 2. The ME supports both the Curve25519 and Curve448. So, the ME chooses Scheme 3 according to PRIORITY 3. The ME then tries to obtain a HN public key that is compatible with the Curve448 and finds none. Therefore, the ME falls back to PRIORITY 2 and tries to obtain a HN public key that is compatible with the Curve25519. The ME obtains HN public key 3 and proceeds to calculate SUCI” [0059]; [0062]; [0064]; [0065]).  The Examiner supplies the same rationale for the combination of references Yang and Nakarmi as in Claim 1 above.
As to Claim 7:
Yang discloses a user equipment (UE) for wireless communication (e.g. Yang a user equipment (UE) [Abstract]; [0028]; [0082]), comprising:
a memory (e.g. Yang storage device memory [0083]); and
at least one processor coupled to the memory (e.g. Yang microprocessor [0082]) and configured to:
receive, from a network entity, a request message for a subscription concealed identifier (SUCI) (e.g. Yang active request from cellular network [0003]; wireless network entity requires SUCI for authentication attachment [0004]; [0005]; request attempt [0035]; “When authentication (or other messages that require secure identification of the UE) with a cellular wireless network is required, such as when initiating a network attachment, the UE sends to the cellular wireless network entity an uplink (UL) message that includes one of the one-time use SUCIs” [0038]);
transmit, to the network entity, a first SUCI based on a first SUCI parameter from a plurality of SUCI parameters available to the UE (e.g. Yang [0038]; UE generates SUCIs from encryption keys derived from ephemeral key pairs and communicates SUCI in attachment procedure message for authentication with cellular wireless network entity [0050]; UE sends to the cellular wireless network entity a first message that includes one of the SUCIs [0051]; [0057]);
receive, from the network entity, a rejection message including an indication of authentication failure (e.g. Yang “The active SUPI catcher 314 can also mimic communication from a gNodeB by indicating an authentication failure to the UE 102 in response to an attach procedure request message that includes the SUCI” [0047]; “the cellular wireless network entity 516 sends a DL message to the UE 102, the DL message indicating the authentication error and requesting that the UE authenticate by sending a fallback SUCIFB” [0062]; [0080]); and
transmit, to the network entity and in response to receiving the rejection message. a second SUCI based on a second SUCI parameter from the plurality of SUCI parameters, wherein the second SUCI parameter is different from the first SUCI parameter (e.g. Yang “the UE encrypts the SUPI to form a fallback SUCI based on a combination of an updated network public key and the fallback encryption key, where the fallback SUCI is used for authentication when a normally encrypted SUCI fails” [0036]; “the UE 102 can encrypt the SUPI 304 to form a fallback SUCI (SUCIFB) based on the symmetric fallback encryption key KFB or based on the asymmetric fallback public key PKFB, and reattempt authentication with the fallback SUCIFB” [0047]; “At 506, the UE 102 sends to the cellular wireless network entity 516 a second uplink (UL) message that includes a second one of the SUCIs, indicated as SUIC′, a second ephemeral UE public key indicated as ePKue′ associated with a second ephemeral UE secret key eSKue′ used to encrypt the SUPI to generate the second one of the SUCIs, and the identifier for the network public key, e.g., PKnw ID. The previous SUCI was used only once, and thus any compromise of the previous SUCI does not affect the security of the current SUCI, as each SUCI is encrypted using one-time ephemeral UE secret keys eSKue” [0053]; “the UE 102 sends to the cellular wireless network entity 516 a second UL message that includes a fallback SUCIFB” [0080]);
But Yang does not specifically disclose:
wherein the first SUCI parameter is a highest priority SUCI parameter in the plurality of SUCI parameters.
However, the analogous art Nakarmi does disclose wherein the first SUCI parameter is a highest priority SUCI parameter in the plurality of SUCI parameters (e.g. Nakarmi priority list indicates which encryption parameters are to be tried first for calculation of SUCI according to preference and needs [0051]; new HN public key is SUCI parameter with the highest PRIORITY 4 with fall back to PRIORITY 3 [0057]; The PRIORITY_LIST defines a different priority for each of one or more parameter sets, where each parameter set comprises one of the parameters used for calculating the subscription identifier” [0064]).  Yang and Nakarmi are analogous art because they are from the same field of endeavor in calculation of subscription concealed identifiers.
(e.g. see Nakarmi, FIG. 2, “We propose that the HN provisions the UE with a list of encryption parameters, denoted PRIORITY_LIST. The said PRIORITY_LIST indicates to the UE which encryption parameters are to be tried first for calculation of SUCI, and if those encryption parameters could not be successfully used, which one to try next and so on. The encryption parameters contain at least the encryption schemes. It has been described earlier that other examples of the encryption parameters comprise HN public key and cryptographic primitives (like which HASH). The said PRIORITY_LIST enables the HN to indicate encryption parameters for calculation of SUCI according to its preference and needs, and not be constrained to a list of few mandatory standardized encryption schemes. Therefore, it is a flexible and future proof technique” [0051] “The above mentioned PRIORITY_LIST (right column) indicates the priority in which the calculation of SUCI shall be tried. The field shown as PRIORITY is a numeric value. In this example, the higher value of PRIORITY has higher priority, as the name suggests. At least scheme identifier and HN public key identifier are illustrated for each” [0055]; “The HN decides to use this new curve and therefore adds a new PRIORITY with value 4 which takes the new scheme and new HN public key into use. The new MEs that support the new scheme will be able to calculate SUCI using the highest PRIORITY 4, whereas the legacy MEs will fall back to PRIORITY 3” [0057]; [0059]; “the example method 100 includes obtaining a PRIORITY_LIST of parameter sets (e.g., “being provisioned with the PRIORITY_LIST”) for calculating the subscription identifier (block 110). The PRIORITY_LIST defines a different priority for each of one or more parameter sets, where each parameter set comprises one of the parameters used for calculating the subscription identifier” [0064]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Yang and Nakarmi before him or her, to modify the disclosure of Yang with the teachings of Nakarmi to include wherein the first SUCI parameter is a highest priority SUCI parameter in the plurality of SUCI parameters as claimed because Yang provides a method and system for encrypting subscription permanent identifiers to form SUCIs using public keys (Yang [Abstract]-[0080]) which can be prioritized parameters for calculating SUCIs (Nakarmi [0051]; [0055]; [0057]; [0059]; [0064]).  The suggestion/motivation for doing so would have been to enable calculation of SUCI according to preference and needs and if one set or group of encryption parameters cannot be successfully used by the UE, it is possible to make sure that there is at least one another valid alternative (Nakarmi [0051]; [0043]; [0047]).  Therefore, it would have been obvious to combine Yang and Nakarmi to obtain the invention as specified in the instant claim(s).
As to Claim 8:
Yang in view of Nakarmi discloses the UE of claim 7, wherein the first SUCI parameter and the second SUCI parameter are SUCI parameters supported by the UE (e.g. Yang “The UE encrypts a mobile subscriber identifier, such as an MSIN portion of a SUPI, using one-time encryption keys to generate one-time use SUCIs” [0005]; “additional new one-time SUCIs generated based on newly derived encryption keys based on the updated network public key” [0006]; “the UE encrypts the SUPI to form a fallback SUCI based on a combination of an updated network public key and the fallback encryption key, where the fallback SUCI is used for authentication when a normally encrypted SUCI fails” [0007]).
As to Claim 9:
Yang in view of Nakarmi discloses the UE of claim 7, wherein the second SUCI parameter is the next highest priority SUCI parameter in the plurality of SUCI parameters (e.g. Nakarmi “The said PRIORITY_LIST indicates to the UE which encryption parameters are to be tried first for calculation of SUCI, and if those encryption parameters could not be successfully used, which one to try next and so on” [0051]; “the HN public key 3 is the one that has HN public key for Curve25519, i.e., HN public key 3 is compatible with Scheme 2. The ME supports both the Curve25519 and Curve448. So, the ME chooses Scheme 3 according to PRIORITY 3. The ME then tries to obtain a HN public key that is compatible with the Curve448 and finds none. Therefore, the ME falls back to PRIORITY 2 and tries to obtain a HN public key that is compatible with the Curve25519. The ME obtains HN public key 3 and proceeds to calculate SUCI” [0059]; [0062]; [0064]; [0065]).  The Examiner supplies the same rationale for the combination of references Yang and Nakarmi as in Claim 7 above.
As to Claim 13:
Yang discloses an apparatus for wireless communication performed by a user equipment (UE) (e.g. Yang “FIG. 1 illustrates a block diagram of different components of a system 100 that is configured to implement the various techniques described herein” [0032]; [0063]), comprising:
means for (e.g. Yang wireless transceiver [0063]) receiving, from a network entity, a request message for a subscription concealed identifier (SUCI) (e.g. Yang active request from cellular network [0003]; wireless network entity requires SUCI for authentication attachment [0004]; [0005]; request attempt [0035]; “When authentication (or other messages that require secure identification of the UE) with a cellular wireless network is required, such as when initiating a network attachment, the UE sends to the cellular wireless network entity an uplink (UL) message that includes one of the one-time use SUCIs” [0038]);
means for (e.g. Yang wireless transceiver [0063]) transmitting, to the network entity, a first SUCI based on a first SUCI parameter from a plurality of SUCI parameters available to the UE (e.g. Yang [0038]; UE generates SUCIs from encryption keys derived from ephemeral key pairs and communicates SUCI in attachment procedure message for authentication with cellular wireless network entity [0050]; UE sends to the cellular wireless network entity a first message that includes one of the SUCIs [0051]; [0057]);
means for (e.g. Yang wireless transceiver [0063]) receiving, from the network entity, a rejection message including an indication of authentication failure (e.g. Yang “The active SUPI catcher 314 can also mimic communication from a gNodeB by indicating an authentication failure to the UE 102 in response to an attach procedure request message that includes the SUCI” [0047]; “the cellular wireless network entity 516 sends a DL message to the UE 102, the DL message indicating the authentication error and requesting that the UE authenticate by sending a fallback SUCIFB” [0062]; [0080]); and
means for (e.g. Yang wireless transceiver [0063]) transmitting, to the network entity and in response to receiving the rejection message, a second SUCI based on a second SUCI parameter from the plurality of SUCI parameters, wherein the second SUCI parameter is different from the first SUCI parameter (e.g. Yang “the UE encrypts the SUPI to form a fallback SUCI based on a combination of an updated network public key and the fallback encryption key, where the fallback SUCI is used for authentication when a normally encrypted SUCI fails” [0036]; “the UE 102 can encrypt the SUPI 304 to form a fallback SUCI (SUCIFB) based on the symmetric fallback encryption key KFB or based on the asymmetric fallback public key PKFB, and reattempt authentication with the fallback SUCIFB” [0047]; “At 506, the UE 102 sends to the cellular wireless network entity 516 a second uplink (UL) message that includes a second one of the SUCIs, indicated as SUIC′, a second ephemeral UE public key indicated as ePKue′ associated with a second ephemeral UE secret key eSKue′ used to encrypt the SUPI to generate the second one of the SUCIs, and the identifier for the network public key, e.g., PKnw ID. The previous SUCI was used only once, and thus any compromise of the previous SUCI does not affect the security of the current SUCI, as each SUCI is encrypted using one-time ephemeral UE secret keys eSKue” [0053]; “the UE 102 sends to the cellular wireless network entity 516 a second UL message that includes a fallback SUCIFB” [0080]);
But Yang does not specifically disclose:
wherein the first SUCI parameter is a highest priority SUCI parameter in the plurality of SUCI parameters.
However, the analogous art Nakarmi does disclose wherein the first SUCI parameter is a highest priority SUCI parameter in the plurality of SUCI parameters (e.g. Nakarmi priority list indicates which encryption parameters are to be tried first for calculation of SUCI according to preference and needs [0051]; new HN public key is SUCI parameter with the highest PRIORITY 4 with fall back to PRIORITY 3 [0057]; The PRIORITY_LIST defines a different priority for each of one or more parameter sets, where each parameter set comprises one of the parameters used for calculating the subscription identifier” [0064]).  Yang and Nakarmi are analogous art because they are from the same field of endeavor in calculation of subscription concealed identifiers.
(e.g. see Nakarmi, FIG. 2, “We propose that the HN provisions the UE with a list of encryption parameters, denoted PRIORITY_LIST. The said PRIORITY_LIST indicates to the UE which encryption parameters are to be tried first for calculation of SUCI, and if those encryption parameters could not be successfully used, which one to try next and so on. The encryption parameters contain at least the encryption schemes. It has been described earlier that other examples of the encryption parameters comprise HN public key and cryptographic primitives (like which HASH). The said PRIORITY_LIST enables the HN to indicate encryption parameters for calculation of SUCI according to its preference and needs, and not be constrained to a list of few mandatory standardized encryption schemes. Therefore, it is a flexible and future proof technique” [0051] “The above mentioned PRIORITY_LIST (right column) indicates the priority in which the calculation of SUCI shall be tried. The field shown as PRIORITY is a numeric value. In this example, the higher value of PRIORITY has higher priority, as the name suggests. At least scheme identifier and HN public key identifier are illustrated for each” [0055]; “The HN decides to use this new curve and therefore adds a new PRIORITY with value 4 which takes the new scheme and new HN public key into use. The new MEs that support the new scheme will be able to calculate SUCI using the highest PRIORITY 4, whereas the legacy MEs will fall back to PRIORITY 3” [0057]; [0059]; “the example method 100 includes obtaining a PRIORITY_LIST of parameter sets (e.g., “being provisioned with the PRIORITY_LIST”) for calculating the subscription identifier (block 110). The PRIORITY_LIST defines a different priority for each of one or more parameter sets, where each parameter set comprises one of the parameters used for calculating the subscription identifier” [0064]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Yang and Nakarmi before him or her, to modify the disclosure of Yang with the teachings of Nakarmi to include wherein the first SUCI parameter is a highest priority SUCI parameter in the plurality of SUCI parameters as claimed because Yang provides a method and system for encrypting subscription permanent identifiers to form SUCIs using public keys (Yang [Abstract]-[0080]) which can be prioritized parameters for calculating SUCIs (Nakarmi [0051]; [0055]; [0057]; [0059]; [0064]).  The suggestion/motivation for doing so would have been to enable calculation of SUCI according to preference and needs and if one set or group of encryption parameters cannot be successfully used by the UE, it is possible to make sure that there is at least one another valid alternative (Nakarmi [0051]; [0043]; [0047]).  Therefore, it would have been obvious to combine Yang and Nakarmi to obtain the invention as specified in the instant claim(s).
As to Claim 14:
Yang in view of Nakarmi discloses the apparatus of claim 13, wherein the first SUCI parameter and the second SUCI parameter are SUCI parameters supported by the UE (e.g. Yang “The UE encrypts a mobile subscriber identifier, such as an MSIN portion of a SUPI, using one-time encryption keys to generate one-time use SUCIs” [0005]; “additional new one-time SUCIs generated based on newly derived encryption keys based on the updated network public key” [0006]; “the UE encrypts the SUPI to form a fallback SUCI based on a combination of an updated network public key and the fallback encryption key, where the fallback SUCI is used for authentication when a normally encrypted SUCI fails” [0007]).
As to Claim 15:
Yang in view of Nakarmi discloses the apparatus of claim 13, wherein the second SUCI parameter is the next highest priority SUCI parameter in the plurality of SUCI parameters (e.g. Nakarmi “The said PRIORITY_LIST indicates to the UE which encryption parameters are to be tried first for calculation of SUCI, and if those encryption parameters could not be successfully used, which one to try next and so on” [0051]; “the HN public key 3 is the one that has HN public key for Curve25519, i.e., HN public key 3 is compatible with Scheme 2. The ME supports both the Curve25519 and Curve448. So, the ME chooses Scheme 3 according to PRIORITY 3. The ME then tries to obtain a HN public key that is compatible with the Curve448 and finds none. Therefore, the ME falls back to PRIORITY 2 and tries to obtain a HN public key that is compatible with the Curve25519. The ME obtains HN public key 3 and proceeds to calculate SUCI” [0059]; [0062]; [0064]; [0065]).  The Examiner supplies the same rationale for the combination of references Yang and Nakarmi as in Claim 1 above.
As to Claim 19:
Yang discloses a non-transitory computer readable medium (e.g. Yang “The described embodiments can also be embodied as computer readable code on a non-transitory computer readable medium. The non-transitory computer readable medium is any data storage device that can store data” [0065]) storing code for wireless communication, the code comprising instructions executable by a processor to:
receive, from a network entity, a request message for a subscription concealed identifier (SUCI) (e.g. Yang active request from cellular network [0003]; wireless network entity requires SUCI for authentication attachment [0004]; [0005]; request attempt [0035]; “When authentication (or other messages that require secure identification of the UE) with a cellular wireless network is required, such as when initiating a network attachment, the UE sends to the cellular wireless network entity an uplink (UL) message that includes one of the one-time use SUCIs” [0038]);
transmit, to the network entity, a first SUCI based on a first SUCI parameter from a plurality of SUCI parameters available to the UE (e.g. Yang [0038]; UE generates SUCIs from encryption keys derived from ephemeral key pairs and communicates SUCI in attachment procedure message for authentication with cellular wireless network entity [0050]; UE sends to the cellular wireless network entity a first message that includes one of the SUCIs [0051]; [0057]);
receive, from the network entity, a rejection message including an indication of authentication failure (e.g. Yang “The active SUPI catcher 314 can also mimic communication from a gNodeB by indicating an authentication failure to the UE 102 in response to an attach procedure request message that includes the SUCI” [0047]; “the cellular wireless network entity 516 sends a DL message to the UE 102, the DL message indicating the authentication error and requesting that the UE authenticate by sending a fallback SUCIFB” [0062]; [0080]); and
transmit, to the network entity and in response to receiving the rejection message. a second SUCI based on a second SUCI parameter from the plurality of SUCI parameters, wherein the second SUCI parameter is different from the first SUCI parameter (e.g. Yang “the UE encrypts the SUPI to form a fallback SUCI based on a combination of an updated network public key and the fallback encryption key, where the fallback SUCI is used for authentication when a normally encrypted SUCI fails” [0036]; “the UE 102 can encrypt the SUPI 304 to form a fallback SUCI (SUCIFB) based on the symmetric fallback encryption key KFB or based on the asymmetric fallback public key PKFB, and reattempt authentication with the fallback SUCIFB” [0047]; “At 506, the UE 102 sends to the cellular wireless network entity 516 a second uplink (UL) message that includes a second one of the SUCIs, indicated as SUIC′, a second ephemeral UE public key indicated as ePKue′ associated with a second ephemeral UE secret key eSKue′ used to encrypt the SUPI to generate the second one of the SUCIs, and the identifier for the network public key, e.g., PKnw ID. The previous SUCI was used only once, and thus any compromise of the previous SUCI does not affect the security of the current SUCI, as each SUCI is encrypted using one-time ephemeral UE secret keys eSKue” [0053]; “the UE 102 sends to the cellular wireless network entity 516 a second UL message that includes a fallback SUCIFB” [0080]);
But Yang does not specifically disclose:
wherein the first SUCI parameter is a highest priority SUCI parameter in the plurality of SUCI parameters.
However, the analogous art Nakarmi does disclose wherein the first SUCI parameter is a highest priority SUCI parameter in the plurality of SUCI parameters (e.g. Nakarmi priority list indicates which encryption parameters are to be tried first for calculation of SUCI according to preference and needs [0051]; new HN public key is SUCI parameter with the highest PRIORITY 4 with fall back to PRIORITY 3 [0057]; The PRIORITY_LIST defines a different priority for each of one or more parameter sets, where each parameter set comprises one of the parameters used for calculating the subscription identifier” [0064]).  Yang and Nakarmi are analogous art because they are from the same field of endeavor in calculation of subscription concealed identifiers.
(e.g. see Nakarmi, FIG. 2, “We propose that the HN provisions the UE with a list of encryption parameters, denoted PRIORITY_LIST. The said PRIORITY_LIST indicates to the UE which encryption parameters are to be tried first for calculation of SUCI, and if those encryption parameters could not be successfully used, which one to try next and so on. The encryption parameters contain at least the encryption schemes. It has been described earlier that other examples of the encryption parameters comprise HN public key and cryptographic primitives (like which HASH). The said PRIORITY_LIST enables the HN to indicate encryption parameters for calculation of SUCI according to its preference and needs, and not be constrained to a list of few mandatory standardized encryption schemes. Therefore, it is a flexible and future proof technique” [0051] “The above mentioned PRIORITY_LIST (right column) indicates the priority in which the calculation of SUCI shall be tried. The field shown as PRIORITY is a numeric value. In this example, the higher value of PRIORITY has higher priority, as the name suggests. At least scheme identifier and HN public key identifier are illustrated for each” [0055]; “The HN decides to use this new curve and therefore adds a new PRIORITY with value 4 which takes the new scheme and new HN public key into use. The new MEs that support the new scheme will be able to calculate SUCI using the highest PRIORITY 4, whereas the legacy MEs will fall back to PRIORITY 3” [0057]; [0059]; “the example method 100 includes obtaining a PRIORITY_LIST of parameter sets (e.g., “being provisioned with the PRIORITY_LIST”) for calculating the subscription identifier (block 110). The PRIORITY_LIST defines a different priority for each of one or more parameter sets, where each parameter set comprises one of the parameters used for calculating the subscription identifier” [0064]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Yang and Nakarmi before him or her, to modify the disclosure of Yang with the teachings of Nakarmi to include wherein the first SUCI parameter is a highest priority SUCI parameter in the plurality of SUCI parameters as claimed because Yang provides a method and system for encrypting subscription permanent identifiers to form SUCIs using public keys (Yang [Abstract]-[0080]) which can be prioritized parameters for calculating SUCIs (Nakarmi [0051]; [0055]; [0057]; [0059]; [0064]).  The suggestion/motivation for doing so would have been to enable calculation of SUCI according to preference and needs and if one set or group of encryption parameters cannot be successfully used by the UE, it is possible to make sure that there is at least one another valid alternative (Nakarmi [0051]; [0043]; [0047]).  Therefore, it would have been obvious to combine Yang and Nakarmi to obtain the invention as specified in the instant claim(s).
As to Claim 20:
Yang in view of Nakarmi discloses the non-transitory computer-readable medium of claim 19, wherein the first SUCI parameter and the second SUCI parameter are SUCI parameters supported by the UE (e.g. Yang “The UE encrypts a mobile subscriber identifier, such as an MSIN portion of a SUPI, using one-time encryption keys to generate one-time use SUCIs” [0005]; “additional new one-time SUCIs generated based on newly derived encryption keys based on the updated network public key” [0006]; “the UE encrypts the SUPI to form a fallback SUCI based on a combination of an updated network public key and the fallback encryption key, where the fallback SUCI is used for authentication when a normally encrypted SUCI fails” [0007]).


As to Claim 21:
Yang in view of Nakarmi discloses the non-transitory computer-readable medium of claim 19, wherein the second SUCI parameter is the next highest priority SUCI parameter in the plurality of SUCI parameters (e.g. Nakarmi “The said PRIORITY_LIST indicates to the UE which encryption parameters are to be tried first for calculation of SUCI, and if those encryption parameters could not be successfully used, which one to try next and so on” [0051]; “the HN public key 3 is the one that has HN public key for Curve25519, i.e., HN public key 3 is compatible with Scheme 2. The ME supports both the Curve25519 and Curve448. So, the ME chooses Scheme 3 according to PRIORITY 3. The ME then tries to obtain a HN public key that is compatible with the Curve448 and finds none. Therefore, the ME falls back to PRIORITY 2 and tries to obtain a HN public key that is compatible with the Curve25519. The ME obtains HN public key 3 and proceeds to calculate SUCI” [0059]; [0062]; [0064]; [0065]).  The Examiner supplies the same rationale for the combination of references Yang and Nakarmi as in Claim 19 above.
Claims 6, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Nakarmi as applied to Claims 6 , and further in view of Nakarmi et al. (US 20210368345 A1, hereinafter Nakarmi2).
As to Claim 6:
Yang in view of Nakarmi discloses the method of claim 1, but does not specifically disclose:
wherein the network entity is a unified data management (UDM) and wherein transmitting to the network entity comprises transmitting to the UDM via a base station.
However, the analogous art Nakarmi2 does disclose wherein the network entity is a unified data management (UDM) and wherein transmitting to the network entity comprises transmitting to the UDM via a base station (e.g. Nakarmi2 core network comprises a UDM function that stores subscriber data and profiles [0025]; [0026]; UE connects to gNB base station and sends registration request containing SUCI which is then forwarded by gNB to UDM which validates the SUCI and returns an Authentication Information Response [0029]; [0039]; FIG. 1).  Yang, Nakarmi, and Nakarmi2 are analogous art because they are from the same field of endeavor in calculation of subscription concealed identifiers.
(e.g. see Nakarmi2, “FIG. 1 illustrates a mobile network 10 according to one exemplary embodiment. The mobile network 10 comprises a Radio Access Network (RAN) 20 and a core network 30. The RAN 20 comprises one or more base stations 25 providing radio access to UEs 70 operating within the mobile network 10. The base stations 25 are also referred to as gNodeBs (gNBs). The core network 30 provides a connection between the RAN 20 and other Packet Data Networks (PDNs) 80” [0024]; “the core network 30 comprises an Authentication Server Function (AUSF) 35, Access and Mobility Management Function (AMF) 40, Session Management Function (SMF) 45, Policy Control Function (PCF) 50, Unified Data Management (UDM) function 55, and User Plane Function (UPF) 60. These components of the mobile network 10 comprise logical entities that reside in one or more core network nodes” [0025]; “The UDM 55 stores subscriber data and profiles” [0026]; “In Step 1, the UE 70 connects to a gNB 25 over-the-air and sends a Registration Request. The Registration Request contains a SUCI calculated by the UE 70. In Step 2, the gNB 25 forwards the received Registration Request to a core network node… The AUSF 35 then contacts the UDM 55 or a Subscription Identifier De-concealing Function (SIDF) function in Step 4. The AUSF 35 and UDM/SIDF 55 are collectively denoted as Home Network. After validating the SUCI, the UDM 55 at Step 5 returns an Authentication Information Response containing the SUPI and Authentication Vectors (AVs) associated with the subscriber” [0029]; [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Yang, Nakarmi, and Nakarmi2 before him or her, to modify the combination of Yang and Nakarmi with the teachings of Nakarmi2 to include wherein the network entity is a unified data management (UDM) and wherein transmitting to the network entity comprises transmitting to the UDM via a base station as claimed because Yang provides a method and system for encrypting subscription permanent identifiers to form SUCIs for authentication attachment messages to network entities (Yang [Abstract]-[0080]) that may include UDMs which are connected to through base stations (Nakarmi2 [0024]-[0026]; [0029]; [0039]).  The suggestion/motivation for doing so would have been to provide subscription functionality specified in the 3GPP 5G standard through UDMs that store subscriber data and profiles and authenticate SUCI registration requests (Nakarmi2 [0002]; [0004]; [0024]-[0026]; [0029]; [0039]).  Therefore, it would have been obvious to combine Yang, Nakarmi, and Nakarmi2 to obtain the invention as specified in the instant claim(s).

As to Claim 12:
Yang in view of Nakarmi discloses the UE of claim 7, but does not specifically disclose:
wherein the network entity is a unified data management (UDM) and wherein transmitting to the network entity comprises transmitting to the UDM via a base station.
However, the analogous art Nakarmi2 does disclose wherein the network entity is a unified data management (UDM) and wherein transmitting to the network entity comprises transmitting to the UDM via a base station (e.g. Nakarmi2 core network comprises a UDM function that stores subscriber data and profiles [0025]; [0026]; UE connects to gNB base station and sends registration request containing SUCI which is then forwarded by gNB to UDM which validates the SUCI and returns an Authentication Information Response [0029]; [0039]; FIG. 1).  Yang, Nakarmi, and Nakarmi2 are analogous art because they are from the same field of endeavor in calculation of subscription concealed identifiers.
(e.g. see Nakarmi2, “FIG. 1 illustrates a mobile network 10 according to one exemplary embodiment. The mobile network 10 comprises a Radio Access Network (RAN) 20 and a core network 30. The RAN 20 comprises one or more base stations 25 providing radio access to UEs 70 operating within the mobile network 10. The base stations 25 are also referred to as gNodeBs (gNBs). The core network 30 provides a connection between the RAN 20 and other Packet Data Networks (PDNs) 80” [0024]; “the core network 30 comprises an Authentication Server Function (AUSF) 35, Access and Mobility Management Function (AMF) 40, Session Management Function (SMF) 45, Policy Control Function (PCF) 50, Unified Data Management (UDM) function 55, and User Plane Function (UPF) 60. These components of the mobile network 10 comprise logical entities that reside in one or more core network nodes” [0025]; “The UDM 55 stores subscriber data and profiles” [0026]; “In Step 1, the UE 70 connects to a gNB 25 over-the-air and sends a Registration Request. The Registration Request contains a SUCI calculated by the UE 70. In Step 2, the gNB 25 forwards the received Registration Request to a core network node… The AUSF 35 then contacts the UDM 55 or a Subscription Identifier De-concealing Function (SIDF) function in Step 4. The AUSF 35 and UDM/SIDF 55 are collectively denoted as Home Network. After validating the SUCI, the UDM 55 at Step 5 returns an Authentication Information Response containing the SUPI and Authentication Vectors (AVs) associated with the subscriber” [0029]; [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Yang, Nakarmi, and Nakarmi2 before him or her, to modify the combination of Yang and Nakarmi with the teachings of Nakarmi2 to include wherein the network entity is a unified data management (UDM) and wherein transmitting to the network entity comprises transmitting to the UDM via a base station as claimed because Yang provides a method and system for encrypting subscription permanent identifiers to form SUCIs for authentication attachment messages to network entities (Yang [Abstract]-[0080]) that may include UDMs which are connected to through base stations (Nakarmi2 [0024]-[0026]; [0029]; [0039]).  The suggestion/motivation for doing so would have been to provide subscription functionality specified in the 3GPP 5G standard through UDMs that store subscriber data and profiles and authenticate SUCI registration requests (Nakarmi2 [0002]; [0004]; [0024]-[0026]; [0029]; [0039]).  Therefore, it would have been obvious to combine Yang, Nakarmi, and Nakarmi2 to obtain the invention as specified in the instant claim(s).
As to Claim 18:
Yang in view of Nakarmi discloses the apparatus of claim 13, but does not specifically disclose:
wherein the network entity is a unified data management (UDM) and wherein transmitting to the network entity comprises transmitting to the UDM via a base station.
However, the analogous art Nakarmi2 does disclose wherein the network entity is a unified data management (UDM) and wherein transmitting to the network entity comprises transmitting to the UDM via a base station (e.g. Nakarmi2 core network comprises a UDM function that stores subscriber data and profiles [0025]; [0026]; UE connects to gNB base station and sends registration request containing SUCI which is then forwarded by gNB to UDM which validates the SUCI and returns an Authentication Information Response [0029]; [0039]; FIG. 1).  Yang, Nakarmi, and Nakarmi2 are analogous art because they are from the same field of endeavor in calculation of subscription concealed identifiers.
(e.g. see Nakarmi2, “FIG. 1 illustrates a mobile network 10 according to one exemplary embodiment. The mobile network 10 comprises a Radio Access Network (RAN) 20 and a core network 30. The RAN 20 comprises one or more base stations 25 providing radio access to UEs 70 operating within the mobile network 10. The base stations 25 are also referred to as gNodeBs (gNBs). The core network 30 provides a connection between the RAN 20 and other Packet Data Networks (PDNs) 80” [0024]; “the core network 30 comprises an Authentication Server Function (AUSF) 35, Access and Mobility Management Function (AMF) 40, Session Management Function (SMF) 45, Policy Control Function (PCF) 50, Unified Data Management (UDM) function 55, and User Plane Function (UPF) 60. These components of the mobile network 10 comprise logical entities that reside in one or more core network nodes” [0025]; “The UDM 55 stores subscriber data and profiles” [0026]; “In Step 1, the UE 70 connects to a gNB 25 over-the-air and sends a Registration Request. The Registration Request contains a SUCI calculated by the UE 70. In Step 2, the gNB 25 forwards the received Registration Request to a core network node… The AUSF 35 then contacts the UDM 55 or a Subscription Identifier De-concealing Function (SIDF) function in Step 4. The AUSF 35 and UDM/SIDF 55 are collectively denoted as Home Network. After validating the SUCI, the UDM 55 at Step 5 returns an Authentication Information Response containing the SUPI and Authentication Vectors (AVs) associated with the subscriber” [0029]; [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Yang, Nakarmi, and Nakarmi2 before him or her, to modify the combination of Yang and Nakarmi with the teachings of Nakarmi2 to include wherein the network entity is a unified data management (UDM) and wherein transmitting to the network entity comprises transmitting to the UDM via a base station as claimed because Yang provides a method and system for encrypting subscription permanent identifiers to form SUCIs for authentication attachment messages to network entities (Yang [Abstract]-[0080]) that may include UDMs which are connected to through base stations (Nakarmi2 [0024]-[0026]; [0029]; [0039]).  The suggestion/motivation for doing so would have been to provide subscription functionality specified in the 3GPP 5G standard through UDMs that store subscriber data and profiles and authenticate SUCI registration requests (Nakarmi2 [0002]; [0004]; [0024]-[0026]; [0029]; [0039]).  Therefore, it would have been obvious to combine Yang, Nakarmi, and Nakarmi2 to obtain the invention as specified in the instant claim(s).
As to Claim 24:
Yang in view of Nakarmi discloses the non-transitory computer-readable medium of claim 19, but does not specifically disclose:
wherein the network entity is a unified data management (UDM) and wherein transmitting to the network entity comprises transmitting to the UDM via a base station.
However, the analogous art Nakarmi2 does disclose wherein the network entity is a unified data management (UDM) and wherein transmitting to the network entity comprises transmitting to the UDM via a base station (e.g. Nakarmi2 core network comprises a UDM function that stores subscriber data and profiles [0025]; [0026]; UE connects to gNB base station and sends registration request containing SUCI which is then forwarded by gNB to UDM which validates the SUCI and returns an Authentication Information Response [0029]; [0039]; FIG. 1).  Yang, Nakarmi, and Nakarmi2 are analogous art because they are from the same field of endeavor in calculation of subscription concealed identifiers.
(e.g. see Nakarmi2, “FIG. 1 illustrates a mobile network 10 according to one exemplary embodiment. The mobile network 10 comprises a Radio Access Network (RAN) 20 and a core network 30. The RAN 20 comprises one or more base stations 25 providing radio access to UEs 70 operating within the mobile network 10. The base stations 25 are also referred to as gNodeBs (gNBs). The core network 30 provides a connection between the RAN 20 and other Packet Data Networks (PDNs) 80” [0024]; “the core network 30 comprises an Authentication Server Function (AUSF) 35, Access and Mobility Management Function (AMF) 40, Session Management Function (SMF) 45, Policy Control Function (PCF) 50, Unified Data Management (UDM) function 55, and User Plane Function (UPF) 60. These components of the mobile network 10 comprise logical entities that reside in one or more core network nodes” [0025]; “The UDM 55 stores subscriber data and profiles” [0026]; “In Step 1, the UE 70 connects to a gNB 25 over-the-air and sends a Registration Request. The Registration Request contains a SUCI calculated by the UE 70. In Step 2, the gNB 25 forwards the received Registration Request to a core network node… The AUSF 35 then contacts the UDM 55 or a Subscription Identifier De-concealing Function (SIDF) function in Step 4. The AUSF 35 and UDM/SIDF 55 are collectively denoted as Home Network. After validating the SUCI, the UDM 55 at Step 5 returns an Authentication Information Response containing the SUPI and Authentication Vectors (AVs) associated with the subscriber” [0029]; [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Yang, Nakarmi, and Nakarmi2 before him or her, to modify the combination of Yang and Nakarmi with the teachings of Nakarmi2 to include wherein the network entity is a unified data management (UDM) and wherein transmitting to the network entity comprises transmitting to the UDM via a base station as claimed because Yang provides a method and system for encrypting subscription permanent identifiers to form SUCIs for authentication attachment messages to network entities (Yang [Abstract]-[0080]) that may include UDMs which are connected to through base stations (Nakarmi2 [0024]-[0026]; [0029]; [0039]).  The suggestion/motivation for doing so would have been to provide subscription functionality specified in the 3GPP 5G standard through UDMs that store subscriber data and profiles and authenticate SUCI registration requests (Nakarmi2 [0002]; [0004]; [0024]-[0026]; [0029]; [0039]).  Therefore, it would have been obvious to combine Yang, Nakarmi, and Nakarmi2 to obtain the invention as specified in the instant claim(s).
Allowable Subject Matter
Claims 4, 5, 10, 11, 16, 17, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Tiwari et al. (US 10499357 B1) 
An et al. (US 20200204985 A1)
Jung et al. (US 20180227866 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

05.05.2022